Citation Nr: 0825744	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for bilateral hearing loss since November 29, 
2005.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss prior to November 29, 
2005.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the lumbar 
spine. 

5.  Entitlement to an initial compensable disability rating 
for strained left forearm.

6.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.    




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served from October 1978 to June 2002 with the 
Army National Guard.  He also had a period of active duty 
from November 1990 to April 1991 which included a period of 
service in Southwest Asia.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

In April 2008, the veteran raised claims for entitlement to 
increased evaluations for his service-connected cervical 
spine disorder and for his chronic fatigue.  These issues 
have not been adjudicated by the RO, and they are hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Based on puretone audiometry and speech discrimination 
data obtained on VA audiology examinations and assessments, 
at most, the veteran had level III acuity in the right ear 
and level XI acuity in the left ear since November 29, 2005.

2.  Based on puretone audiometry and speech discrimination 
data obtained on VA audiology examinations and assessments, 
at most, the veteran had level II acuity in the right ear and 
level XI acuity in the left ear prior to November 29, 2005.

3.  The Schedule for Rating Disabilities does not provide for 
an evaluation in excess of 10 percent for bilateral tinnitus, 
and the veteran's tinnitus does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular rating standards.

4.  The service-connected degenerative joint disease of the 
lumbar spine is not manifested by moderate limitation of 
motion of the lumbar spine; or moderate intervertebral disc 
syndrome; or muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; or 
forward flexion of the lumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the lumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour; or incapacitating episodes 
of intervertebral disc syndrome; and there are no associated 
objective neurologic abnormalities. 

5.  The service-connected left forearm strain is manifested 
by episodic spasm without neurologic or muscular cause and no 
limitation of motion.

6.  The service-connected allergic rhinitis is not manifested 
by polyps or by greater than 50 percent obstruction of nasal 
passages on both sides, or by complete obstruction on one 
side.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation for 
bilateral hearing loss in excess of 20 percent since November 
29, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.2, 4.7, 
Diagnostic Code 6100 (2007).

2.  The schedular criteria for a disability evaluation for 
bilateral hearing loss in excess of 10 percent prior to 
November 29, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.2, 4.7, Diagnostic Code 6100 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for bilateral tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.87, Diagnostic Code 
6260 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, 
Diagnostic Code 5010-5242 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293, 5295 (2002).

5.  The criteria for an initial compensable evaluation for 
left forearm sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5207 (2007).

6.  The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.97, Diagnostic Code 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Consideration must also be given to whether "staged" 
ratings - that is, ratings at different levels for different 
periods of time - is appropriate, as this appeal involves the 
initial ratings assigned for service-connected disabilities.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, does not support the assignment of different 
percentage ratings during the period in question for the 
service-connected disabilities at issue in this case.

Bilateral hearing loss

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2007).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear. These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id. See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).  
Exceptional patterns of hearing loss, which are not for 
application in this case, are rated under 38 C.F.R. § 4.86 
(2007). 

Rating prior to November 29, 2005

Prior to November 29, 2005, the record shows that the veteran 
underwent a VA audiometric examination in June 2002.  Testing 
revealed puretone thresholds of 35, 60, 65, and 65 decibels 
in the veteran's right ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The average of these thresholds is 56 
for the right ear.  There was no response at the limits of 
the audiometer with appropriate masking for the left ear.  
The veteran reported that he had lost his hearing in the left 
ear several weeks earlier after a vertiginous episode.

Additionally, he had speech discrimination scores of 92 
percent in the right ear, and it was noted that the examiner 
could not test in the left ear.  VA outpatient audiology 
treatment records dated from 2002 to 2004 yielded similar 
results.  A June 2002 record noted speech discrimination in 
the left ear was 32 percent.  Speech discrimination was noted 
to be 88 percent in the right ear in a January 2003 record.  
Notably, a June 2003 record noted that the veteran was 
functioning well and had returned to work since he had 
recently obtained digital hearing aids.  Under 38 C.F.R. §§ 
4.85, 4.86(b), and Table VI, these results correspond to 
level II acuity in the right ear and level XI acuity in the 
left ear; which, in turn, warrants no more than a ten percent 
rating under Table VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for a higher rating for his bilateral hearing loss 
prior to November 29, 2005.  The audiometric examinations 
conducted prior to November 29, 2005 clearly show that his 
hearing loss was in the 10 percent range.  Simply put, there 
is no basis for the assignment of a higher schedular 
evaluation.

Rating since November 29, 2005

The record shows that the veteran underwent a VA audiometric 
examination on November 29, 2005.  Testing revealed puretone 
thresholds of 45, 60, 60, and 65 decibels in the veteran's 
right ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds is 57.5, 
rounded up to 58, for the right ear.  Testing revealed a 
puretone threshold of 105 at 1,000 Hertz but there was no 
response for the remainder of the audiometric testing at 
2,000, 3,000, and 4,000 Hertz.  Additionally, he had speech 
discrimination scores of 84 percent in the right ear and 0 
percent in the left ear.  

A May 2007 VA audiometric examination revealed puretone 
thresholds of 45, 55, 55, and 60 decibels in the veteran's 
right ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds is 54 for the 
right ear.  Testing revealed a puretone threshold of 105+ at 
1,000, 2,000, 3,000, and 4,000 Hertz.  Additionally, he had 
speech discrimination scores of 96 percent in the right ear 
and 0 percent in the left ear.  

Under 38 C.F.R. §§ 4.85, 4.86(b), and Table VI, the most 
severe of these results correspond to level III acuity in the 
right ear and level XI acuity in the left ear; which, in 
turn, warrants no more than a 20 percent rating under Table 
VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for a higher rating for his bilateral hearing loss 
since November 29, 2005.  The audiometric examinations 
conducted since November 29, 2005 clearly show that his 
hearing loss was, at its most severe, in the 20 percent 
range.  Simply put, there is no basis for the assignment of a 
higher schedular evaluation.

With regard to the entire appeal period, to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer a case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (2007).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  
Significantly, as noted above, the record shows that the 
veteran was functioning well and was working after obtaining 
digital hearing aids.  While he testified during his 2006 
hearing before RO personnel that he was no longer working, he 
indicated that he had to stop work because of other 
disabilities, not because of his hearing loss disability.  
See December 2006 hearing transcript at 13.  In a May 2007 
examination report, the veteran indicated that he continued 
to work, albeit not on a full-time basis.

Tinnitus

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.  

In July 2002, the RO granted service connection for tinnitus 
and assigned a 10 percent rating under Diagnostic Code 6260.  
The veteran argued that his tinnitus disability warranted a 
higher rating.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the Federal 
Circuit.  In Smith v. Nicholson, 451  F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  The Board 
has considered whether the veteran's tinnitus claim should be 
referred for consideration of an extraschedular evaluation, 
and has concluded that no such referral is warranted.  The 
medical evidence does not establish that the veteran's 
tinnitus disability, alone, has interfered with his 
employment or has caused him to require any, let alone 
frequent, periods of hospitalization such as to render the 
rating criteria inadequate.  Rather, the veteran's tinnitus 
has been evaluated as 10 percent disabling since service 
connection for that disability was awarded, which is the 
highest evaluation afforded by the rating criteria.  The 
veteran testified that his tinnitus is constant and "has an 
affect [sic] on activities and my trying to sleep."  See 
April 2008 Board hearing transcript at 11 and 12.  As noted 
above, the veteran testified that he had to stop work because 
of other disabilities, not because of his tinnitus 
disability.  See December 2006 hearing transcript at 13.  

For these reasons, a preponderance of the evidence is against 
a finding that the veteran's tinnitus, alone, has interfered 
with his employment and or has otherwise rendered the rating 
criteria inadequate.  The criteria for referral for an 
extraschedular evaluation have therefore not been met. 38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321.  Consequently, the 
benefit-of-the-doubt rule does not apply, and an initial 
extraschedular evaluation for tinnitus is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Degenerative joint disease of the lumbar spine

The veteran's service-connected degenerative joint disease of 
the lumbar spine has been rated 10 percent disabling 
throughout the appeal period under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5242 (2007).  

Several versions of the spine regulations were in effect 
during this appeal period.  Under the "old" regulations, a 
higher, 20 percent, rating is warranted if there is moderate 
limitation of motion of the lumbar spine; if there is 
moderate intervertebral disc syndrome with recurring attacks; 
or if there is lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).  

A higher rating is not warranted under the "old" 
regulations as the evidence does not show moderate limitation 
of motion of the lumbar spine, moderate intervertebral disc 
syndrome with recurring attacks, or muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A May 2002 VA examination report noted 
that X-rays showed minimal osteophyte formation at L4-5 with 
satisfactory motor and sensory results on neurological 
testing.  The lumbosacral spine was not tender to palpation, 
and there was 80 degrees flexion, 30 degrees extension, 30 
degrees lateral flexion to each side, and 30 degrees rotation 
to each side.  There was some aching sensation with ranges of 
motion.  

A November 2005 VA examination report noted 90 degrees 
flexion, greater than 30 degrees extension, and greater than 
30 degrees lateral flexion and rotation to each side.  The 
examiner found no limitation with repetitive movement and no 
symptoms suggestive of neurologic compromise.  The examiner 
described the low back disability as "mild" with "no loss 
of function".
 
A May 2007 VA examination report noted that X-rays of the 
lumbar spine showed only mild degenerative osteoarthritis.  
Mild tenderness, but no spasm was noted on examination.  
There was 95 degrees flexion, 20 degrees extension, 20 
degrees lateral flexion to the right and 18 degrees to the 
left, and 25 degrees rotation to each side.  Neurological 
examination revealed full muscle strength, full and 
symmetrical reflexes, and normal sensory examination.

The findings of the 2002, 2005, and 2007 VA examinations do 
not equate with any of the criteria for a rating in excess of 
10 percent under the old regulations.  In particular, as the 
veteran had almost full flexion and significant motion 
otherwise in the lumbar spine, the preponderance of the 
evidence is against a finding of moderate limitation of 
motion of the spine.  

Amendments to the criteria governing the evaluation of spine 
became effective while the veteran's appeal was pending.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  The 
Board will not consider these regulatory amendments prior to 
their effective dates in September 2002 and September 2003.  
38 U.S.C.A. § 5110(g) (West 2002).  

The amended, or "new", regulations provide that a 20 
percent rating for a lumbar spine disorder can be granted 
where forward flexion of the lumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the lumbar spine is not greater than 120 
degrees; or muscle spasm or guarding is severe enough to 
result in abnormal gait or abnormal spinal contour; or there 
are incapacitating episodes of intervertebral disc syndrome.  
In addition, associated objective neurologic abnormalities 
can be evaluated separately.
 
However, a higher rating is not warranted under the amended 
regulations, either.  The flexion of the lumbar spine was 
consistently 80 degrees or greater, far in excess of the 60 
degrees required for the 20 percent evaluation.  Also, the 
combined range of motion of the lumbar spine was, at its most 
limited (during the 2007 VA examination), 205 degrees, again, 
far in excess of the 120 degree criteria necessary for a 20 
percent rating under the new regulations.  In addition, the 
2005 and 2007 examiners noted a normal gait, and the 
neurological assessment was essentially normal during all 
three examinations.  There is no evidence, and the veteran 
does not contend, that he has required bed rest and treatment 
by a physician at any time during the appeal.  These findings 
rule out the possibility of a higher rating for 
intervertebral disc syndrome or the assignment of separate 
evaluations for neurologic abnormalities.  

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing'" incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted for limitation of motion of the lumbar spine on the 
basis of these regulations.  The limitation of motion of the 
lumbar spine was, at most, slight, even with consideration of 
DeLuca factors.  While the veteran reported the aching 
sensation with jogging, bending, lifting, and performing 
heavy activities like mowing the lawn in 2002, the 
examination results, particularly the findings of the 2005 
and 2007 VA examiners who specifically addressed the DeLuca 
criteria, found that there was no additional disability with 
repetitive testing.  In particular, the 2005 VA examiner 
found "no additional loss of motion due to pain, weakness, 
fatigability or incoordination after repetitive testing."  
Likewise, in 2007, while the veteran complained of mild pain 
with extreme ranges of motion and with repetitive testing, 
following repetitive motion, all ranges of motion remained 
the same except for extension, which lost only 4 degrees.  
Thus, based on the evidence of record, a higher rating is not 
warranted at any time during the appeal period.  

The Board has considered whether the veteran's lumbar spine 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with his lumbar spine, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  

Left forearm sprain

The veteran's service-connected left forearm sprain has been 
rated as noncompensably disabling throughout the appeal 
period under 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2007) 
for limitation of extension of the forearm.  A compensable 
rating of 10 percent is warranted where extension is limited 
to 45 degrees.

Based on the evidence of record, a compensable rating under 
this diagnostic code is not warranted at any time during the 
appeal period.  The veteran has complained of weakness, 
tingling, limited range of motion, and pain in the left arm 
since it was injured in service.  See December 2006 written 
statement from the veteran and April 2008 hearing testimony 
at 9.  His wife has reported that he has left hand problems 
that include knocking things over and dropping things.  

However, the preponderance of the evidence reveals that the 
veteran's left forearm symptomatology does not more nearly 
approximate the criteria for a compensable rating.  The 
medical evidence does not show that extension of the forearm 
is limited to 45 degrees or more.  A May 2002 VA examination 
report reported that ranges of motion in the left upper 
extremity were normal.  The examiner also noted the veteran's 
complaints of aching in the left shoulder and that he could 
lift no more than 50 pounds with that shoulder.  The November 
2005 VA examination report noted normal grip strength and 
normal range of motion of the left arm.  At that time, the 
veteran reported occasional spasms in the ring and pinky 
finger.  The examiner noted that there did not appear to be 
any specific neurological or muscular cause for the veteran's 
reported spasms and that the left upper extremity was "[n]ot 
causing any disability."  A 2007 VA examination report noted 
a left elbow disorder, medial epicondylitis, not a left 
forearm disorder, with tenderness and greater range of motion 
in the left elbow than in the right.   

Absent significant complaint, treatment, or diagnosis 
referable to the left forearm, a compensable rating is not 
warranted for this disorder.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997) (No current hernia disability where "records 
are devoid of any mention of complications, treatment, or any 
continuing hernia condition.").
  
The Board has considered whether the veteran's left forearm 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with his left forearm, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  

Allergic rhinitis

The veteran's service-connected allergic rhinitis has been 
rated as noncompensably disabling throughout the appeal 
period under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).  
A compensable rating of 10 percent is warranted where 
allergic rhinitis is manifested without polyps but with 
greater than 50 percent obstruction of nasal passages on both 
sides, or complete obstruction on one side.  A higher, 30 
percent rating is warranted if there are polyps.

Based on the evidence of record, a compensable rating under 
this diagnostic code is not warranted at any time during the 
appeal period.  The veteran has complained of "nasal 
problems" and that he has used steam, an inhalant, 
prescription Allegra, and over the counter medications to 
relieve his symptoms.  See December 2006 written statement 
from the veteran.  However, the preponderance of the evidence 
reveals that the veteran's allergic rhinitis symptomatology 
do not more nearly approximate the criteria for a compensable 
rating.  The medical evidence does not show greater than 50 
percent obstruction of nasal passages on both sides, or 
complete obstruction on one side.  A May 2002 VA examination 
report noted no discharge but some congestion in the mucous 
membranes.  A November 2005 VA medical examination noted that 
the veteran was "97% patent bilaterally" and the examiner 
noted "no obvious polyps."
  
The Board has considered whether the veteran's allergic 
rhinitis claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with allergic rhinitis, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  

Duty to assist and duty to notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in 2002, 2005, 
and 2007 he was afforded formal VA examinations.  In 
addition, he was afforded the opportunity to present 
testimony to the undersigned Acting Veterans Law Judge during 
his April 2008 hearing as well as to RO personnel in December 
2006.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A claim for a higher initial rating, over 10 percent, for 
bilateral hearing loss prior to November 29, 2005, is denied.

A claim for a higher initial rating, over 20 percent, for 
bilateral hearing loss since November 29, 2005, is denied.

A claim for a higher initial rating, over 10 percent, for 
tinnitus is denied.

A claim for a higher initial rating, over 10 percent, for 
degenerative joint disease of the lumbar spine is denied.

A claim for a higher initial (compensable) rating for a left 
forearm sprain is denied.

A claim for a higher initial (compensable) rating for 
allergic rhinitis is denied




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


